UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6460


DERRICK LAVALLE WIGGINS,

                Petitioner - Appellant,

          v.

PATRICIA STANSBERRY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00298-HEH)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Lavalle Wiggins, Appellant Pro Se. Robin Perrin Meier,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Derrick Lavalle Wiggins seeks to appeal the district

court’s order construing his 28 U.S.C. § 2241 (2006) petition as

a successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion, and

dismissing it on that basis.            The order is not appealable unless

a    circuit     justice       or     judge     issues        a     certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this       standard       by      demonstrating         that

reasonable     jurists      would     find     that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief     on   procedural        grounds,        the       prisoner     must

demonstrate     both    that    the    dispositive         procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently      reviewed       the    record       and   conclude     that

Wiggins has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense     with    oral    argument     because       the       facts     and    legal



                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3